WALLIS, J.
Appellant appeals the trial court’s summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postcon-viction relief, asserting seven claims for relief. We affirm the trial court’s denial of Appellant’s claims 1, 2, 4, 5, 6(A), and 6(B). We reverse the trial court’s summary denial of Appellant’s claim 3 and remand for Appellant to plead facially sufficient ineffective-assistance-of-counsel claims that do not comingle the defenses of insanity, super-induced by the long and continued use of intoxicants, and involun- ■ tary intoxication. Any amendment to the *1022pleadings must be made within 60 days of the date of this opinion.
AFFIRMED in Part, REVERSED in Part, and REMANDED.
LAWSON, C.J., and PALMER, J., concur.